—In an action to recover damages for personal injuries, the defendants appeal from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 23, 2002, as denied that branch of their motion which was to dismiss the complaint insofar as asserted by the plaintiff LisaAnn M. Lee on the ground that she did not sustain a serious injury as defined in Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the defendants’ motion which was to dismiss the complaint insofar as asserted by the plaintiff LisaAnn M. Lee. The defendants failed to demonstrate that the disc herniations sustained by that plaintiff in her lower back were not causally related to the subject accident (see Chaplin v Taylor, 273 AD2d 188 [2000]). Accordingly, the defendants failed to make a prima facie case for judgment as a matter of law. Under these circumstances, we need not consider whether the papers submitted in opposition were sufficient to raise a triable issue of fact (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Chaplin v Taylor, supra). Santucci, J.P., Krausman, McGinity, Schmidt and Crane, JJ., concur.